Case: 1:14-cv-05848 Document #: 153-5 Filed: 03/08/19 Page 1 of 11 PageID #:38038




                             EXHIBIT 5
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   2 of 11
                                                                   1 ofPageID #:38038
                                                                        10 PageID #: 1399



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X
    BRIAN M. JACKSON, individually and on behalf of a
    class
                                                                 MEMORANDUM OF
                              Plaintiff,                         DECISION & ORDER
                                                                 14–cv–02485 (ADS) (AKT)
                     -against-

    CARIBBEAN CRUISE LINE, INC., ADSOURCE
    MARKETING LTD, and DOES 1-10

                               Defendant(s).
    ---------------------------------------------------------X
   APPEARANCES:

   Kleinman, LLC
   Co-Counsel for the Plaintiff
   626 RXR Plaza
   Uniondale, NY 11556-0626
         By:    Abraham Kleinman, Esq., Of Counsel

   Edelman, Combs, Latturner & Goodwin, LLC
   Co-Counsel for the Plaintiff
   20 South Clarke Street
   Suite 1500
   Chicago, IL 60603
          By:    Dan Edelman, Esq.,
                 Cathleen M. Combs, Esq.,
                 Tiffany N. Hardy, Esq., Of Counsel

   Siprut PC
   Co-Counsel for the Plaintiff
   17 N State Street
   Suite 1600
   Chicago, IL 60602
          By:     Joseph Siprut, Esq.,
                  Ismael T. Salam, Esq., Of Counsel

   WeiLite Depalma Greenberg LLC
   Co-Counsel for the Plaintiff and Proposed Intervenor Richard Gordon
   211 W. Wacker Drive
   Suite 500
   Chicago, IL 60606
          By:    Kyle A. Shamberg, Esq., Of Counsel

                                                           1
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   3 of 11
                                                                   2 ofPageID #:38038
                                                                        10 PageID #: 1400



   Greenspoon Marder, P.A.
   Co-Counsel for the Defendant Caribbean Cruise Line, Inc.
   100 West Cypress Creek Road
   Suite 700
   Fort Lauderdale, FL 33309
          By:    Jeffrey Backman, Esq.,
                 Richard W Epstein, Esq.,
                 Brian Cummings, Esq., Of Counsel

   Morgan Melhuish Abrutyn
   Co-Counsel for the Defendant Caribbean Cruise Line, Inc.
   651 West Mt Pleasant Avenue
   Suite 200
   Livingston, NJ 07039
          By:    Shaji Mathew Eapen, Esq., Of Counsel


   NO APPEARANCES:

   Adsource Marketing Ltd
   The Defendant

   SPATT, District Judge:

          This action was brought by the Plaintiff Brian M. Jackson (the “Plaintiff”), individually

   and on behalf of a class, against the Defendants Caribbean Cruise Line, Inc. (the “Defendant

   CCL”), Adsource Marketing Ltd (the “Defendant Adsource”) and Does 1-10, alleging various

   violations of the Telephone Consumer Protection Act, 47 U.S.C. § 727 (the “TCPA”).

          Presently before the Court are two motions. The Plaintiff has filed a motion pursuant to

   Federal Rule of Civil Procedure (“FED. R. CIV. P.” or “Rule”) 41 to dismiss the action. He asks

   that the Court dismiss his claims with prejudice and the claims of the class without prejudice. The

   second motion was made by Richard Gordon (“Gordon”), presently not a party to the action,

   seeking to intervene pursuant to Rule 24.

          For the following reasons, the Court grants the Plaintiff’s motion to dismiss his claims with

   prejudice; finds that it does not have jurisdiction over any putative class claims upon dismissing



                                                   2
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   4 of 11
                                                                   3 ofPageID #:38038
                                                                        10 PageID #: 1401



   the Plaintiff’s claims; and grants Gordon’s motion to the extent that the Court accepts the motion

   as an amicus brief.

                                          I. BACKGROUND

   A. The Relevant Facts and Procedural History

          On April 18, 2014, the Plaintiff, individually and on behalf of a class, filed a putative class

   action complaint against the Defendant CCL and Does 1-10 alleging various violations of the

   TCPA based upon unsolicited text messages sent to him.

          On April 18, 2014, the Plaintiff filed a motion to certify the case as a class action. The

   Court denied that motion without prejudice on April 25, 2014, directing the Plaintiff to refile upon

   the completion of discovery.

          On May 27, 2014, the Defendant CCL filed a motion to dismiss the complaint pursuant to

   Rule 12(b)(6).

          On June 17, 2014, the Plaintiff filed his first amended complaint (the “FAC”), as well as

   another motion to certify the class. The Court once again denied the Plaintiff’s motion to certify

   the class, directing him to refile the motion upon completion of discovery.

          On July 7, 2014, the Defendant CCL filed an answer to the Plaintiff’s FAC.

          On September 18, 2014, the Plaintiff filed a motion seeking to amend his complaint a

   second time pursuant to Rule 15. The Court granted the motion as unopposed, and the Plaintiff

   filed a second amended complaint (the “SAC”) on October 2, 2014, in which the Plaintiff alleged

   that the Defendant Adsource had also violated the TCPA.

          On February 6, 2015, the Court received an order from the Judicial Panel on Multi District

   Litigation (the “JPMDL”), denying consolidation of four related matters: this action; Richard

   Gordon v. Caribbean Cruise Line, Inc. and Travel Rewards LLC, No. 14-cv-5848 (N.D. Ill.);



                                                    3
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   5 of 11
                                                                   4 ofPageID #:38038
                                                                        10 PageID #: 1402



   Christopher Iosello v. Caribbean Cruise Line, Inc. and Travel Rewards LLC, No. 14-cv-6118

   (N.D. Ill.); and David Izsak and Sunny Holmes v. Caribbean Cruise Line, Inc., No. 14-cv-62231

   (S.D. Fla.). The JPMDL noted that the other actions had been stayed based on the “first filed”

   rule, and that Defendant CCL had represented that it would share any overlapping discovery.

          On February 17, 2015, the Court issued a decision and order in which it granted the

   Defendant CCL’s motion to dismiss the Plaintiff’s SAC in its entirety. The Court granted the

   Plaintiff leave to replead agency liability under the TCPA.

          On March 3, 2015, the Plaintiff filed a third amended complaint (the “TAC”). On March

   12, 2015, the Clerk of the Court noted the Defendant Adsource’s default. As of the date of this

   Order, the Plaintiff has not moved for a default judgment against the Defendant Adsource. The

   Defendant Adsource has not appeared in this action or filed any responsive pleadings.

          On March 17, 2015, the Defendant CCL filed an answer to the TAC.

          On July 27, 2016, the Plaintiff filed a motion to dismiss the action pursuant to Rule 41.

   The Defendant CCL, in its response, asked the Court to grant the Plaintiff’s motion to dismiss to

   the extent that his individual claims be dismissed with prejudice, and to deny the Plaintiff’s motion

   to the extent that the Court should dismiss the putative class action claims with prejudice.

          On August 10, 2016, Gordon filed a motion that he termed a motion to intervene pursuant

   to Rule 24. The Court notes that Gordon does not seek to plead a claim or a defense in this action.

   As Gordon noted in his motion, “[he] is expressly not seeking to intervene as a plaintiff in this

   matter; rather, Gordon merely wishes to voice his objection to the relief CCL seeks, which would

   preclude him from prosecuting his own action in Illinois.” (Gordon’s Mem. of Law. at 7, ECF

   No. 127-1 (emphasis in original)). Namely, Gordon asked that the Court deny the Defendant

   CCL’s request that the putative class action claims be dismissed with prejudice.



                                                    4
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   6 of 11
                                                                   5 ofPageID #:38038
                                                                        10 PageID #: 1403



                                           II. DISCUSSION

   A. As to the Purported Motion to Intervene

          Rule 24 states that anyone may intervene as a matter of right who “claims an interest

   relating to the property or transaction that is the subject of the action, and is so situated that

   disposing of the action may as a practical matter impair or impede the movant's ability to protect

   its interest, unless existing parties adequately represent that interest.” FED. R. CIV. P. 24(a)(2).

   Permissive intervention is warranted where an individual or corporation “has a claim or defense

   that shares with the main action a common question of law or fact.” Id. at 24(b)(1)(B).

          Gordon does not seek to claim an interest in a property or transaction. He does have a

   claim against Defendant CCL, which he has asserted in the Northern District of Illinois. Gordon

   does not seek to assert that claim here. Gordon’s motion merely seeks to bolster the Plaintiff’s

   motion. If the Court were to dismiss the putative class claims with prejudice, it would necessarily

   affect Gordon’s rights. Therefore, in the Court’s view, Gordon’s motion is an amicus brief.

   Gordon apparently admits this fact, and asked that the Court consider his motion as such in the

   even that it disagreed that he could intervene. The Court accordingly accepts Gordon’s motion to

   intervene as an amicus brief and treats it as such.

   B. As to the Plaintiff’s Motion to Dismiss

          1. Relevant Legal Standards

          Rule 41 governs dismissals. A plaintiff may voluntarily dismiss an action without a court

   order, subject to Rules 23 and 66, “by filing i) a notice of dismissal before the opposing party

   serves either an answer or a motion for summary judgment; or (ii) a stipulation of dismissal signed

   by all parties who have appeared.” FED. R. CIV. P. 41(a)(1)(A). At all other times, a court order




                                                     5
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   7 of 11
                                                                   6 ofPageID #:38038
                                                                        10 PageID #: 1404



   is required, and the rules state that a dismissal without prejudice is the default type of dismissal

   under the rule. FED. R. CIV. P. 41(a)(2).

           2. Application

           The Second Circuit has not ruled explicitly on whether a named plaintiff in a purported

   class action must move, pursuant to Rules 23 and 41, for court approval of a dismissal prior to

   class certification. However, courts of the Second Circuit have permitted a plaintiff to dismiss

   putative class actions prior to certification without approval. See, e.g., Kaszovitz v. Qiao Xing

   Universal Res., Inc., No. 12-cv-3745, 2012 WL 3224341, at *4 (S.D.N.Y. Aug. 7, 2012) (“Because

   court approval is unnecessary in the context of a Rule 41(a)(1)(A) motion when the class has not

   yet been certified, [the plaintiff] has successfully dismissed the Complaint, and the above-

   captioned matter was closed [when he filed his notice of dismissal].”); Leonard v. Abbott Labs.,

   Inc., No. 10-CV-4676, 2012 WL 764199, at *7 (E.D.N.Y. Mar. 5, 2012) (Spatt, J.) (“Generally,

   the dismissal of the named plaintiffs claims before a motion for class certification has been filed

   would result in the dismissal of the complaint . . . .”).

           Nevertheless, the Defendant CCL has filed an answer in this case, and therefore the

   Plaintiff would normally require an order from the Court. However, the Court notes that the

   Defendant CCL agrees that the Plaintiff’s claims should be dismissed with prejudice. The Court

   treats this as a stipulation by all parties who have appeared for a dismissal of the Plaintiff’s

   individual claims. Therefore, the portion of the Plaintiff’s motion seeking to dismiss his individual

   claims is granted.

           However, the Plaintiff further asked the Court to dismiss the claims brought on behalf of

   the putative class without prejudice. The Defendant CCL, in opposition, asks that the Court

   dismiss those claims with prejudice.



                                                      6
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   8 of 11
                                                                   7 ofPageID #:38038
                                                                        10 PageID #: 1405



           The Court notes that the case is only a putative class action at this point. The Court does

   not currently have jurisdiction over any putative class members. Although the Plaintiff has moved

   twice for class certification, the Court denied the motion both times as premature. The complaint

   only includes a cause of action made by the Plaintiff. There are currently no causes of action filed

   by a class. Therefore, in the Court’s view, it does not have jurisdiction over any “class claims.”

   See Baxter v. Palmigiano, 425 U.S. 308, 310 n. 1, 96 S. Ct. 1551, 47 L. Ed. 2d 810 (1976)

   (“Without such certification and identification of the class [under Rule 23], the action is not

   properly a class action.”); Police & Fire Ret. Sys. of City of Detroit v. IndyMac MBS, Inc., 721

   F.3d 95, 112 n.22 (2d Cir. 2013) (“But until certification, the jurisdiction of the district court

   depends upon its having jurisdiction over the claim of the named plaintiffs when the suit is filed

   and continuously thereafter until certification because until certification there is no class action but

   merely the prospect of one; the only action is the suit by the named plaintiffs.”) (emphasis added);

   In re Painewebber Ltd. Partnerships Litig., 147 F.3d 132, 138 (2d Cir. 1998) (“Absent certification

   by a court and identification of the class, the action is not properly a class action . . . .”);

   Derbaremdiker v. Applebee’s Int'l, Inc., No. 12-cv-01058, 2012 WL 4482057, at *9 n.9 (E.D.N.Y.

   Sept. 26, 2012), aff’d, 519 F. App’x 77 (2d Cir. 2013) (dismissing only the named plaintiff’s claims

   in a putative class action lawsuit pursuant to a Rule 12(b)(6) motion by the Defendant, because

   “Plaintiff has not moved to certify this case as a class action, nor has he been designated a class

   representative,” and therefore there were “no other parties or claims” in the action.”); Biscone v.

   JetBlue Airways Corp., 681 F.Supp.2d 383, 386 (E.D.N.Y. 2010) (“As a general rule, until a class

   action is certified pursuant to Rule 23 of the Federal Rules of Civil Procedure, the claims of

   potential class members cannot be considered.”) (emphasis added); Bowens v. Atlantic

   Maintenance Corp., 546 F.Supp.2d 55, 76 (E.D.N.Y. 2008) (“[I]n the absence of certification,



                                                      7
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   9 of 11
                                                                   8 ofPageID #:38038
                                                                        10 PageID #: 1406



   there is no class action under Rule 23. The unnamed class members are not technically part of the

   action until the court has certified the class; therefore, once the named plaintiffs’ claims are

   dismissed, there is no one who has a justiciable claim that may be asserted.” (internal citations and

   quotations omitted)).

          Therefore, as the cases suggest, once the Court granted the Plaintiff’s motion to dismiss his

   claim, the case was closed. See Kaszovitz, 2012 WL 3224341, at *4 (dismissing the named

   plaintiff’s claims and finding the remaining motions moot because “[w]ithout a pending case or

   controversy, this Court is without jurisdiction to decide the pending motions before it.”). The

   Court does not have jurisdiction over any class claims and therefore cannot dismiss them.

          If the Court were to accept the Defendant CCL’s argument, the Court would affect the legal

   standing of numerous individuals who are not before the Court. The Court believes that dismissing

   any claims before they are even before the Court would be a violation of procedural due process.

   The Defendant CCL has not provided any case law to support their contention that the putative

   class claims should be dismissed with prejudice. The Defendant CCL’s memorandum is dedicated

   to how this suit has prejudiced them and how the case should therefore be dismissed with prejudice.

   The case currently only involves the Plaintiff. The Defendant CCL treats the putative class and

   the Plaintiff as one and the same. The Plaintiff has not been appointed a class representative, and

   therefore he does not represent anyone else’s claims. Dismissal of his claims does not and cannot

   affect anyone else’s claims. Any dismissal affecting the class’s claims would be subject to Rule

   23.

          The cases to which Defendant cites in support of its proposition that the Court should

   impose restrictions upon the Plaintiff are either inapplicable or support the Court’s decision. See

   Goldlawr, Inc. v. Shubert, 32 F.R.D. 467, 468 (S.D.N.Y. 1962) (not a class action); Cauley v.



                                                    8
  Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                             Document    Filed:Filed
                                                03/08/19  PagePage
                                                     01/21/17 10 of 911ofPageID #:38038
                                                                          10 PageID #: 1407



   Wilson, 754 F.2d 769, 772 (7th Cir. 1985) (imposing restrictions on a plaintiff in a case that was

   not a class action); McLaughlin v. Cheshire, 676 F.2d 855, 857 (D.C. Cir. 1982) (holding that, in

   a case that was not a class action, when the plaintiff seeks a voluntary dismissal in one forum to

   pursue pending litigation against the defendant in another forum, the defendant is not entitled to

   reimbursement for expenses incurred in preparing work product that had been or will be useful in

   the continuing litigation); Shappell v. PPL Corp., No. 06-2078, 2007 WL 893910, at *3 (D.N.J.

   Mar. 21, 2007) (the class moved to dismiss); Bentz v. Reed Elsevier, Inc., No. C-3-00-350, 2000

   WL 33244507, at *8 (S.D. Ohio Dec. 5, 2000) (imposing restriction on named plaintiffs where the

   court dismissed without prejudice); In re Phillips Petroleum Sec. Litig., 109 F.R.D. 602, 609 (D.

   Del. 1986) (imposing a restriction on the named plaintiff that he not file another class action after

   granting his motion to voluntarily dismiss, because it would prejudice class members).

          Here, the Plaintiff is dismissing his claims with prejudice. Therefore, the Court need not

   place any restrictions on his dismissal. As his claims are dismissed with prejudice, he may not

   bring these claims elsewhere, whether in his individual capacity or as a class member.

          Accordingly, the Plaintiff’s motion is granted to the extent that his claims are dismissed

   with prejudice. To the extent that the Court has jurisdiction over any putative class claims, which

   it does not believe it does, those claims are dismissed without prejudice.

                                          III. CONCLUSION

          Accordingly, the Court grants Gordon’s motion to the extent that the Court accepted it as

   an amicus brief. Further, the Court grants the Plaintiff’s motion pursuant to Rule 41 to dismiss

   his claims with prejudice. As stated above, the Court does not believe that it has jurisdiction over

   any other claims, but to the extent that the Court has jurisdiction over any putative class action




                                                    9
   Case:
Case     1:14-cv-05848 Document
     2:14-cv-02485-ADS-AKT      #: 153-5133
                            Document     Filed: 03/08/19
                                             Filed       PagePage
                                                   01/21/17   11 of10
                                                                    11ofPageID #:38038
                                                                         10 PageID #: 1408



   claims, those claims are dismissed without prejudice. The Clerk of the Court is respectfully

   directed to close the case.




            It is SO ORDERED:

    Dated: Central Islip, New York

            January 21, 2017

                                             _______/s/ Arthur D. Spatt__________

                                                     ARTHUR D. SPATT

                                                 United States District Judge




                                               10
